       Case 2:20-cr-00434-DSF Document 8 Filed 09/15/20 Page 1 of 3 Page ID #:27



 1
 2
 3
 4
 5
 6
 7
 8
                   IN THE UNITED STATES DISTRICT COURT
 9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 2:20-MJ-04366
     UNITED STATES OF AMERICA,
13
                         Plaintiff,
14                                             ORDER OF DETENTION
                    v.
15
     JERMAINE EGGLESTON,
16
17                       Defendant.
18
19
20            On September 15, 2020, Defendant Jermaine Eggleston made his initial
21   appearance on the complaint filed in this matter. Deputy Federal Public Defender
22   Bina Ahmad was appointed to represent Defendant. A detention hearing was held.
23            ☒     On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
24   allegedly involving an offense with maximum sentence of life imprisonment or
25   death.
26            ☒     On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
27   allegedly involving a narcotics or controlled substance offense with maximum
28   sentence of ten or more years.
       Case 2:20-cr-00434-DSF Document 8 Filed 09/15/20 Page 2 of 3 Page ID #:28



 1         ☒      On motion by the Government or on the Court’s own motion
 2   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
 3   defendant will flee.
 4         The Court concludes that the Government is entitled to a rebuttable
 5   presumption that no condition or combination of conditions will reasonably assure
 6   the defendant’s appearance as required and the safety or any person or the
 7   community [18 U.S.C. § 3142(e)(2)].
 8         The Court finds that no condition or combination of conditions will
 9   reasonably assure: ☒ the appearance of the defendant as required.
10                      ☒ the safety of any person or the community.
11         The Court has considered: (a) the nature and circumstances of the offense(s)
12   charged, including whether the offense is a crime of violence, a Federal crime of
13   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
14   or destructive device; (b) the weight of evidence against the defendant; (c) the
15   history and characteristics of the defendant; and (d) the nature and seriousness of
16   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
17   considered all the evidence adduced at the hearing, the arguments of counsel, and
18   the report and recommendation of the U.S. Pretrial Services Agency.
19         The Court bases its conclusions on the following:
20         As to risk of non-appearance:
21                ☒     Defendant has two outstanding warrants from Michigan.
22                ☒     Defendant has three dates of birth and two social security
23   numbers associated to him on file.
24                ☒     Defendant has minimal ties to the Central District of California.
25         As to danger to the community:
26                ☒     Allegations in the affidavit in support of the complaint that
27   more than three kilograms of fentanyl were found inside Defendant’s checked bag
28   at Los Angeles International Airport.

                                                2
       Case 2:20-cr-00434-DSF Document 8 Filed 09/15/20 Page 3 of 3 Page ID #:29



 1                ☒     Criminal history includes numerous arrests related to narcotics
 2   between 2007 and 2013.
 3         IT IS THEREFORE ORDERED that the defendant be detained until trial.
 4   The defendant will be committed to the custody of the Attorney General for
 5   confinement in a corrections facility separate, to the extent practicable, from
 6   persons awaiting or serving sentences or being held in custody pending appeal.
 7   The defendant will be afforded reasonable opportunity for private consultation
 8   with counsel. On order of a Court of the United States or on request of any
 9   attorney for the Government, the person in charge of the corrections facility in
10   which defendant is confined will deliver the defendant to a United States Marshal
11   for the purpose of an appearance in connection with a court proceeding.
12   [18 U.S.C. § 3142(i)]
13
     Dated: September 15, 2020
14
                                                         /s/
15                                              PATRICIA DONAHUE
                                            UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
